Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0242400 to Hoebel.
Claim 1 recites a process for additive manufacture of a component.  Hoebel relates to additively manufacturing such a component.  See Hoebel [0002].  Hoebel teaches providing a pulverulent base material (12) for the component (11) [and] layerwise building up of the component on a building platform by solidification of individual layers of the base material.  See Hoebel [0082]-[0094].  Hoebel further teaches introducing oxidic dispersion strengthening into a region of the additively manufactured component by an oxidic additive.  See Hoebel [0122].  In Hoebel the oxides are used to fabricate a turbine blade for the hot gas path and the material selected are high temperature use.  See Hoebel [0002] & [0118].
Regarding claim 2, Hoebel teaches the base material may be PWA795, Mer172, MAR-509, Stellite-31, Hastelloy X, Haynes 230, Haynes 625, IN939, IN738, IN713, IN792, IN718, Alloy 247 [or] Rene 80.  See Hoebel [0118].  Regarding claim 3, Hoebel teaches that the component is a turbine blade.  See Hoebel [0033] and Fig. 7. Claim 3 also recites that the region describes a surface region of the turbine blade, and/or a trailing edge of the turbine blade.  In Hoebel the oxide is applied to the entire blade, which will encompass the above regions.  Regarding claim 7, Hoebel teaches a post fabrication thermal treatment.  See Hoebel [0093].  This will aid in the layerwise forming of oriented recrystallization along a longitudinal axis of the region.  Finally, regarding claim 14 Hoebel teaches the component is for a hot gas path of a gas turbine.  See Hoebel [0002].

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0242400 to Hoebel in view of Fabrication and Characterization of Additive Manufactured Nickel-Based Oxide Dispersion Strengthened Coating Layer for High-Temperature Application, Journal of Engineering for Gas Turbines & Power, by Min et al, June 2018 (hereafter “Min”).
Claim 5 recites the region is a surface region and a subregion of the component located underneath or in an interior is firstly built up from the base material and the region is subsequently built up from a mixture of the base material and the oxidic additive for formation of the oxidic dispersion strengthening.  Hoebel does not explicitly teach only using the oxidic additive in a surface region produced over a region fabricated using the base material only.  But it would have been obvious to modify Hoebel to fabricate the turbine blade in this fashion in view of Min.  Min also relates to additively manufacturing gas turbine blades out of Nickel based superalloys and is therefore highly analogous art.  See Min pg. 1, col. 1 and pg. 2, col. 1.  Min teaches AM the blade from Ni superalloy followed by AM a coating layer made of the Ni superalloy with oxide particles dispersed therein.  See Min pg. 2, col. 1.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Hoebel to fabricate a thermal barrier coating layer using the oxides, rather than fabricate the entire blade using this material.
Claim 6 recites reducing agglomeration or flotation of the oxidic additive…by modifying energy imputs.  Min teaches tests were conducted to determine optimal laser power for fabricating components having such oxides.  See Min, pg. 2, col. 1.  Since proper dispersion of the oxides results in a superior product, the optimal laser power determined by Min would be inferred to reduc[e] agglomeration at least some.

Allowable Subject Matter
Claim 4 is allowed.

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues that Hoebel differs from the claimed invention in that is starts with a preform of one material and then adds to it using AM via a powder of a different material.  Yet this is not prohibited by the claim language.  Adding a section onto a preform still results in the component being partially additively manufactured.  Claim 1 does not recite or require that the entire component be exclusively fabricated by additive manufacturing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726









    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”